Title: To Thomas Jefferson from John F. Lamb, 2 January 1822
From: Lamb, John F.
To: Jefferson, Thomas


Sir,
Philadelphia,
2nd January, 1822—
As a friend to Science, and as a native of Virginia, I feel an interest in the progress of the University, which at present occupies so much of your attention—And for motives, which, (though not expressed,) may appear observing, should be pleased to receive your answer to the following queries.—Is it intended that a Medical School shall form a part of the University of Virginia?If a Medical School,—when is it expected to go into operation?And what the prospect, of a Professor therein?—together with any additional particulars, which may be deemed interesting.—I am, Sir, with due Respect—Yours &cJohn F. Lamb